PER CURIAM.
We affirm the downward departure sentence imposed pursuant to section 921.0026(2)(j), Florida Statutes (2002). On the cross-appeal, we find no error in the trial court’s denial of a motion for judgment of acquittal on the burglary/battery charge. In the light most favorable to the state, the evidence supported the conclusion that Fulks had passed the “boiling point” by the time he entered his estranged wife’s apartment. Based on the request for relief in Fulks’s brief on the cross-appeal, we do not reach the other issues on the cross-appeal, and affirm.
WARNER, GROSS and MAY, JJ., concur.